The Industrial Accident Board awarded to appellee compensation in the sum of $169.05, from which award appellant appealed to a justice's court, where judgment was rendered against it for the same sum. An appeal was then perfected to the county court, where a judgment was rendered for a like amount as in the justice's court, and from that judgment appellant has appealed.
Appellee was in the employ of Hall-Prather Company, which was engaged in the business of spraying citrus trees for certain compensation. Appellee, while spraying a certain citrus orchard, accidentally got some of the spraying liquid in his eyes which injured them, and he filed a claim with the Industrial Accident Board and obtained the results hereinbefore stated.
Appellee was not employed by any one except the company for which he was working and had no connection whatever with the farming or orchard business. He was not a domestic servant, farm laborer, or ranch laborer, and was not engaged in agricultural or horticultural pursuits. He did not become transformed into a farm laborer by working for a firm which had no connection with a citrus farm, except to apply to them a certain mixture for the destruction of insects. The firm for which he was working was not engaged in agricultural or horticultural pursuits.
There is no merit in this appeal, and the judgment will be affirmed.